Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 and 53 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 2 of copending Application No. 16419760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations overlap between both applications. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 32 and 53 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10933877 (App No 15958156). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations overlap between both applications/patents.
Claims 32, 52, 53, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 1, 32, and 66 respectively of U.S. Patent No. 10933877 (App No 15724733). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations overlap between both applications/patents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-45, 47, and 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130082846 to McKinley in view of US 20110155482 to Courtemanche et al. (“Courtemanche”).

Regarding claims 32 and 53, McKinley discloses a track for a vehicle, the track being mountable around a track-engaging assembly configured to move the track around the track-engaging assembly, the track-engaging assembly comprising a plurality of wheels for engaging the track, the track comprising:- a ground-engaging outer surface; - an inner surface opposite to the ground-engaging outer surface; and - a sensor configured to sense a characteristic of the track (as [0021] discloses the structure of a track, [0030] discloses the concept of a sensor measuring wear of a track shoe, and [0014] discloses the idea that a sensor may be “embedded within an interior” of a component of the tracked machine.
McKinley does not disclose the material of the track such that the track being elastomeric to flex around the track-engaging assembly. Courtemanche discloses such a track 21 (see e.g. [0033]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing damage to the ground relative to a non-elastomeric track). 

Regarding claim 33, McKinley in view of Courtemanche discloses the track of claim 32, wherein the sensor is enclosed by elastomeric material of the track (see [0014] combined with the idea of the track being elastomeric with the same motivation provided in claim 32).

Regarding claim 34, McKinley in view of Courtemanche discloses the track of claim 32, wherein the characteristic of the track is indicative of potential deterioration of the track (as evident from [0030], ln 1-5).

Regarding claim 35, McKinley in view of Courtemanche discloses the track of claim 34, wherein the potential deterioration of the track is potential blowout of the track (as evident from [0030], ln 1-5, wherein change in shape yields the potential for blowout).

Regarding claim 36, McKinley in view of Courtemanche discloses the track of claim 34, wherein the characteristic of the track is a temperature of the track ([0033], ln 1-8, ln 11-15 as, e.g. track shoes / links disclosed in [0030], ln 5-8)

Regarding claim 37, McKinley in view of Courtemanche discloses the track of claim 32, wherein: the track comprises a plurality of traction projections projecting from the ground-engaging outer surface (as evident from Fig. 2); and the characteristic of the track is a characteristic of at least one of the traction projections ([0030], ln 1-8).

Regarding claim 38, McKinley in view of Courtemanche discloses the track of claim 32, wherein: the track comprises a plurality of traction projections projecting from the ground-engaging outer surface; and at least part of the sensor is disposed in at least one of the traction projections ([0030], ln 1-8); and [0014] discloses the idea that a sensor may be “embedded within an interior” of a component of the tracked machine).

Regarding claim 39, McKinley in view of Courtemanche discloses the track of claim 32, wherein the sensor is configured to issue a signal processable by a processing apparatus to perform an action relating to the vehicle based on the characteristic of the track (see [0032] and [0043] describing an exemplary action such as controlling machine power to mitigate component wear).

Regarding claim 40, McKinley in view of Courtemanche discloses the track of claim 39, wherein the sensor comprises a wireless transmitter configured to wirelessly issue the signal (e.g. see Fig. 1 in combination with [0015] ln 6-8 and [0014] ln 17-19). It would have been obvious to incorporate these different parts of the disclosure as claimed with the motivation of reducing the extent of wiring.

Regarding claim 41, McKinley in view of Courtemanche discloses the track of claim 39, wherein the action relating to the vehicle is an action controlling a powertrain of the vehicle ([0043] ln 7-8).

Regarding claim 42, McKinley in view of Courtemanche discloses the track of claim 41, wherein the action controlling the powertrain of the vehicle is an action controlling a speed of the vehicle (i.e. if controlling power, then controlling speed if power is cut off; see [0043], ln 7-8). 

Regarding claim 43, McKinley in view of Courtemanche discloses the track of claim 42, wherein the action controlling the speed of the vehicle is an action limiting the speed of the vehicle (i.e. if controlling power, then controlling speed if power is cut off; see [0043], ln 7-8).

Regarding claim 44, McKinley in view of Courtemanche discloses the track of claim 42, wherein the action controlling the speed of the vehicle is an action reducing the speed of the vehicle (i.e. if controlling power, then controlling speed if power is cut off; see [0043], ln 7-8).

Regarding claim 45, McKinley in view of Courtemanche discloses the track of claim 39, wherein the action relating to the vehicle is an action causing a communication device to communicate information regarding the vehicle to a user of the communication device (as evident from [0041]).

Regarding claim 47, McKinley in view of Courtemanche discloses the track of claim 45, wherein the information regarding the vehicle includes an indication of the characteristic of the track (e.g. as described in [0041] the characteristic being, for example, load).

Regarding claim 49, McKinley in view of Courtemanche discloses the track of claim 39, wherein the action relating to the vehicle relates to a speed of the vehicle (i.e. if controlling power, then controlling speed if power is cut off; see [0043], ln 7-8).

Regarding claim 50, McKinley in view of Courtemanche discloses the track of claim 49, wherein the action relating to the speed of the vehicle relates to limiting the speed of the vehicle (i.e. if controlling power, then controlling speed if power is cut off; see [0043], ln 7-8).

Regarding claim 51, McKinley in view of Courtemanche discloses the track of claim 49, wherein the action relating to the speed of the vehicle relates to reducing the speed of the vehicle (i.e. if controlling power, then controlling speed if power is cut off; see [0043], ln 7-8).

Regarding claim 52, McKinley in view of Courtemanche discloses the track as set forth above for the rejection of claim 32 with the same motivation provided therein further including a processing apparatus (e.g. see [0031], ln 8-20).

Regarding claim 54, McKinley in view of Courtemanche discloses the track as set forth above for the rejection of claim 32 with the same motivation provided therein further including the claimed medium (see [0015]). 

Claim(s) 46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley in view of Courtemanche in further view of US 9592866 to Hasselbusch.

Regarding claim 46, McKinley in view of Courtemanche discloses the track of claim 45, wherein the communication device transmits information regarding the vehicle to a component (see e.g. [0041]) but there is no explicit discussion of the component being a display. Hasselbusch discloses an on-board computer with a processor and display that receives wear information collected by wear sensors (col. 6, ln 3-9). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of a redundant means of communicating important information to the operator therein enhancing operator safety. 

Regarding claim 48, McKinley in view of Courtemanche discloses the track of claim 45, wherein the communication device is part of a user interface of an operator cabin of the vehicle but does not provide details as discussed above in claim 46 but Hasselbusch discloses such as cited in the above rejection in claim 46 with the same motivation provided therein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617